Citation Nr: 1235109	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for an above-the-right-knee amputation, to include as due to a right knee disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; C.C.



ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to February 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran underwent an above-the-right-knee amputation on December 8, 2004.

2.  The Veteran's claim of entitlement to service connection for a right knee disorder was received on April 10, 2006.

3.  The amputation of the Veteran's right leg amputation was made worse by a service-related right knee disorder.


CONCLUSIONS OF LAW

1.  Service connection is not available for a right knee disorder.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The amputation of the Veteran's right leg was aggravated by a service-related disorder.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the claim of entitlement to an above-the-right-knee amputation, to include as due to a right knee disorder, because the Board is granting the claim herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claim of entitlement to service connection for a right knee disorder, the RO's June 2006 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met with respect to the Veteran's claim of entitlement to service connection for a right knee disorder, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the duty to assist, the Veteran's service treatment records were not available.  The fact that the Veteran's complete service treatment records were not available is not fatal to his claim.  Smith v. Derwinski, 2 Vet. App. 147 (1992); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) (finding that as the Veteran's service treatment records are not available, the VA has a heightened duty to assist the Veteran in the development of the claim).  Where a veteran's service treatment records are not available through no fault of his or her own, VA has a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt rule, to assist the veteran in developing a claim, and to explain its decision when the veteran's treatment records have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The RO obtained the Veteran's VA treatment records and his identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded a VA examination in July 2011 wherein the examiner reviewed the relevant evidence of record, considered the Veteran's statements, performed a thoroughly clinical examination, and addressed the salient etiological questions presented by the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As such, the Board finds that the VA's duty to assist the Veteran has been satisfied in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from May 1957 to February 1959.  In support of the above-captioned claims, the Veteran asserted that he injured his right knee during his active duty service and that a post-service right knee disorder was etiologically related to that inservice injury or was otherwise incurred in or due to his active duty service.  The evidence of record demonstrated that the Veteran's right leg was amputated above his right knee on December 8, 2004 secondary to peripheral vascular disease.  The Veteran asserted that the presence of a right knee disorder required the site of the amputation of his right leg to be more severe, specifically, that it necessitated an above versus a below knee amputation.  

The Veteran originally filed a claim of entitlement to service connection for a right knee disorder in April 1988, which was administratively denied in July 1989 because the Veteran failed to respond to requests for information necessary to develop the claim.  Although he received notice of this decision and notice of his appellate rights, the Veteran did not appeal.  As such, the July 1989 decision was final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In April 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder and a claim of entitlement to service connection for an above-the-right-knee amputation, to include as secondary to a right knee disorder.  After these claims were denied in a July 2007 rating decision, the Veteran perfected an appeal to the Board.  In May 2011, the Board reopened the Veteran's claim of entitlement to service connection for a right knee disorder and remanded it for further development.  Specifically, the Board directed the RO to afford the Veteran a VA examination to ascertain the presence and nature of any right knee disorder at the time of the December 8, 2004 above-the-right-knee amputation and, if any, whether each was incurred in or due to his active duty service.  Further, the Board directed the RO to request that the examiner provide an opinion as to whether any right knee disorder existing at the time of the December 8, 2004 amputation influenced the decision to perform an above versus a below knee amputation.  In so doing, the Board acknowledged that the Veteran's right leg had been amputated above his right knee prior to submitting the April 2006 claim and, thus, the Veteran's right knee was not present at any point during the pendency of this appeal.  Despite this, the Board determined that development of this claim was necessary in order to properly adjudicate the Veteran's claim of entitlement to service connection for an above-the-right-knee amputation, which was also remanded to the RO for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)(holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

While his claims were in remand status, the Veteran was afforded a VA examination in July 2011 wherein the examiner addressed the presence of a service-related right knee disorder at the time of the December 8, 2004 right leg amputation.  The same examiner provided a supplemental opinion in June 2012 wherein he addressed the issue of whether a right knee disorder present at the time of the December 8, 2004 amputation influenced the site of the amputation.  The RO then issued a June 2012 supplemental statement of the case wherein the denial of the Veteran's claim of entitlement to service connection for an above-the-right-knee amputation, to include as due to a right knee disorder, was continued.  The RO then remitted the claim to the Board for further appellate review.

The RO did not issue a rating decision granting the benefits sought on appeal with respect to the Veteran's claim of entitlement to service connection for a right knee disorder, and did not continue the denial of that claim in the July 2012 supplemental statement of the case.  As such, the RO did not comply with the Board's May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the RO's failure to comply with the May 2011 remand directives, the Board finds that the Veteran is not prejudiced by adjudicating this claim herein.  This is so because service connection for a right knee disorder is not available due to the fact that the Veteran's leg was amputated above his right knee more than a year prior to the submission of the claim at issue herein.  Consequently, there are no means by which the Veteran will be able to satisfy the legal requirement that there is evidence of a current right knee disorder.  As such, remanding the Veteran's claim for additional development and/or re-adjudication by the RO is moot, and, thus, the Board will address both of the above-captioned claims herein.

I.  Service Connection for a Right Knee Disorder

The evidence of record clearly demonstrated that the Veteran underwent an above-the-right-knee amputation on December 8, 2004.  Subsequent to the amputation, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder that was received on April 10, 2006.  Ultimately, the Board reopened the Veteran's claim in a May 2011 decision and remanded it for further development, including affording the Veteran a VA examination.  Specifically, the Board directed the RO to request that the VA examiner provide an opinion as to whether any right knee disorder was present at the time of the December 8, 2004 above-the-right-knee amputation and, if so, whether any such disorder was incurred in or due to the Veteran's active duty service.

The July 2011 VA examiner opined that the Veteran had right knee degenerative joint disease at the time of the December 8, 2004 amputation, and that said degenerative joint disease was "at least as likely as not" incurred in or due to the Veteran's active duty service.  Despite this opinion and even though there is no opinion or evidence to the contrary, service connection for a right knee disorder is not available.

The applicable statutes and regulations require the evidence of record to include a current diagnosis of the claimed disorder.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In other words, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  Moreover, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder more than a year after he underwent an above-the-right-knee amputation.  The necessary consequence of this operative procedure was that the Veteran's right knee was removed prior to the submission of the claim at issue herein and, thus, there is no possibility of demonstrating a current right knee disorder.  In essence, the Veteran has submitted a claim for which no VA disability compensation can be provided.  As such, the Veteran's claim must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 

II.  Service Connection for an Above-the-Right-Knee Amputation, 
to Include as Due to a Right Knee Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Throughout the pendency of this appeal, the Veteran asserted that a service related right knee disorder was present at the time of the December 8, 2004 right leg amputation.  He stated that this right knee disorder was a factor in the decision change the amputation site from below to above his right knee.  As such, the Board must first undertake an analysis to ascertain whether a service-related right knee disorder was present at the time of the December 8, 2004 amputation.

The Veteran asserted that he injured his right knee during his active duty service and that his right knee had hurt until the December 8, 2004 amputation.  The Veteran's service treatment records were not available for review due to not fault of the Veteran's.  The Board finds that the Veteran's assertions are competent and credible evidence as to an inservice right knee injury and a continuity of post-service symptoms, such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

In July 2011, the Veteran underwent a VA examination.  The examiner opined as follows:  

The right knee disorder at the time of the December 8, 2004 amputation was degenerative joint disease...is at least as likely as not (50/50 probability) caused by for a result of the [V]eteran's alleged inservice injury or otherwise related to the [V]eteran's active duty service.

(capitalization omitted).  In support of the conclusion, the examiner then opined, I relevant part, as follows:

A review of the [V]eteran's records demonstrates that the primary cause of the need for the right leg amputation was peripheral vascular disease.  Peripheral vascular disease is causally related to well-known cardiovascular risk factors such as hypertension, dyslipidemia, and tobacco use, and is unrelated to trauma.  The [claims] file was carefully reviewed.  No X-ray reports regarding the right knee were located.  However, an X-ray of the right tibia and fibula was performed on October 1, 2004.  This X-ray demonstrated severe degenerative arthritis of the right knee (which was not reported by the radiologist).  This was highly localized to the lateral compartment, with nearly complete sparing of the medial compartment.  These changes would appear to correlate well with a presumed history of injury to that compartment, most likely of the lateral meniscus...The [V]eteran's service treatment records are missing.  Therefore, any correlation of the [V]eteran's knee condition in 2004 with a condition in service is necessarily speculative.  However, findings on the 2004 X-ray are significant enough that they would produce very noticeable symptoms.  The Remand Order specifically advises that the [V]eteran is fully competent to report on these symptoms, and the [V]eteran advises that he had had continuity of right knee symptoms since his time in the service until his operation in 2004.  This suggests that the origin of the lateral compartment arthritis was due to his injury in service.  Therefore, the [V]eteran's right knee disorder at the time of the December 8, 2004 amputation is at least as likely as not (50/50 probability) caused by or a result of the [V]eteran's alleged inservice injury or otherwise related to the [V]eteran's active duty service.

(capitalization omitted).  Based on the Veteran's assertions and the July 2011 examiner's opinion, and without evidence to the contrary, the Board finds that the Veteran's right knee degenerative joint disease was related to his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(holding that the Board is not free to substitute its own judgment for that of an expert).  

Even though entitlement to service connection cannot be granted for the Veteran's right knee degenerative joint disease, the Board finds that the determination that the Veteran's right knee disorder is service-related is sufficient for purposes of ascertaining whether the Veteran is entitled to service connection for the December 8, 2004 above-the-right-knee amputation on the basis of aggravation.  See 38 C.F.R. § 3.310.  The salient issue is, thus, whether the Veteran's service-related right knee degenerative joint disease contributed to the decision to amputate the his right leg above versus below his right knee.

According to the December 8, 2004 operative report, J.T.W., M.D., stated the following:

The [Veteran] has had peripheral vascular disease for a long time.  It is unreconstructable and the pressures at the level of the popliteal are not sufficient to support a below-knee amputation.  Because of the gangrene of the foot, it was elected to do an above-knee-amputation.

In a March 9, 2006 letter, Dr. J.T.W. stated that the Veteran underwent a right, above-the-knee amputation on December 8, 2004.  The doctor then opined:

This was due to a combination of peripheral vascular disease and previous injury to his right knee.  [The Veteran] would possibly have been a candidate for a below knee amputation but the previous knee injury required that the operation be done above the knee.

In June 2012, the July 2011 VA examiner provided a supplemental opinion as to the relationship between the Veteran's service-related right knee disorder and the level of right leg amputation on December 8, 2004.  Therein, the examiner opined that the Veteran's above-the-right-knee amputation was "less likely than not (less than 50 percent probability)" proximately due to or the result of his service-related right knee.  In support of this conclusion, the examiner reasoned follows:  

The examiner is asked to advise whether the level of amputation could have been different if the [V]eteran had not had a pre-existing right knee injury.  A note by Dr. [J.T.W.] dated March 9, 2006 appears to suggest that this is true.  He states '...this patient would have been a candidate for a below knee amputation but the previous knee injury required that the operation be done above the knee.'

Unfortunately, this same physician provided another statement on a note dated Dec[ember] 8, 2004.  He indicated that '...the patient had had severe peripheral vascular disease for a long time.  It is unreconstructable and the pressures at the level of the popliteal are not sufficient to support a below-knee amputation.  Because of the gangrene of the foot, it was elected to do an above-knee amputation.'

The second note indicates that the low blood pressure at the level of the popliteal artery combined with findings of gangrene were responsible for the choice to do an above-knee amputation, and not the preceding injury.  In the absence of any rationale advanced in the March 9, 2006 note to refute his own Dec[ember] 8, 2004 statement, it would appear that the Dec[ember] 8, 2004 note, written in closer proximity to the [V]eteran's amputation, would convey the most accurate information. 

In summary, there is insufficient evidence in the [claims] file to indicate that the level of amputation was changed because of the [V]eteran's right knee arthritis.

The July 2011 VA examiner was not requested to provide an opinion as to what he felt Dr. J.T.W. believed was the reason for the above versus below knee amputation.  The examiner was asked to provide an independent medical opinion, based on the evidence of record, as to whether the Veteran's right knee degenerative joint disease contributed to the decision to locate the amputation above the knee.  The examiner did not provide such an opinion.  The examiner did not even provide a general opinion as to whether the presence of degenerative joint disease of the knee typically factored into a decision as to the level of a leg amputation.  Instead, the examiner ignored the medical evidence of record and assessed Dr. J.T.W.'s two statements, concluding that the earlier of the two statements was more probative due to temporal proximity to the amputation and because, in the examiner's estimation, the later statement did not include an underlying rationale.  The examiner also stated that Dr. J.T.W's later statement "refuted" the earlier statement.  Based on the above, the Board finds that the VA examiner's opinion is inadequate for purposes of determining service connection and will be assigned minimal probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Additionally, contrary to the VA examiner's opinion, Dr. J.T.W.'s December 8, 2004 statement was not refuted by his March 9, 2006 opinion.  According to the December 8, 2004 operative report, Dr. J.T.W. noted that the Veteran had a history of severe peripheral vascular disease and associated gangrene.  He opined that these disorders were the underlying cause for the decision to amputate the Veteran right leg, but did not specifically reference either disorder with respect to the choice as to the level of the amputation.  Indeed, the only reference as to the decision regarding the level of the amputation was that the Veteran's blood pressure in the popliteal artery was insufficient to support an amputation below the right knee.  However, simply because the doctor expressed one reason as to why an above-the-knee amputation was chosen does not necessarily exclude the possibility that there were other, unarticulated factors considered.  

Based on a longitudinal review of the Veteran's claims file, the Board finds that there is a reasonable basis to conclude that the Veteran's service-related right knee degenerative joint disease worsened the amputation of his right leg.  38 C.F.R. 
§ 3.310.  Given Dr. J.T.W.'s March 9, 2006 opinion and given that there is no evidence of record that positively disassociated the Veteran's right knee degenerative joint disease as a factor in determining the site of the amputation, the Board finds that the evidence of record is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a right knee disorder is dismissed.

Service connection for an above-the-right-knee amputation is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


